F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        May 23, 2007
                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court


 SPENCER M OSS,

               Plaintiff-Appellant,                       No. 06-4209
          v.                                            District of Utah
 LEA ANN CHRONES, W arden;                        (D.C. No. 2:06-CV-376-TC)
 JEANNE W OODFORD, Director
 CDC; B. LACKEY, Officer,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Spencer M oss, a California state prisoner proceeding pro se and in form a

pauperis, appeals from the district court’s dismissal of his civil rights action

brought under 42 U.S.C. § 1983 for improper venue. M r. M oss claims that prison

officials have seized and destroyed his legal papers and have blocked his access

to the local district court. He also brings a series of motions asking this court to



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
remedy his lack of access to the prison law library and to indigent prisoner mail

service. The district court dismissed his action because it was “unable to find any

reference whatsoever to Utah, let alone any allegation that Utah is home to any

party, events, omissions or property possibly involved in this case.” R. Vol. I,

Doc. 12, at 1. On appeal, M r. M oss argues that venue is proper because he is a

resident of Utah and because prison officials violated his rights by seizing his

property and mailing it to the Frank E. M oss Courthouse in Salt Lake City, Utah.

      “[A] district court may . . . dismiss under § 1915 . . . for improper venue”

regardless of whether the defendants raise the issue as an affirmative defense.

Trujillo v. William s, 465 F.3d 1210, 1217 (10th Cir. 2006). Since all of the

defendants reside in California, venue is proper in Utah only if it is where “a

substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated.” 28 U.S.C.

§ 1391(b)(2). The events giving rise to M r. M oss’s civil rights claim— the

alleged wrongful seizures of his property and interference w ith his right of access

to the courts— all occurred in California. Consequently, the District of Utah is

not the proper venue to bring this action.

      In his appellate brief, M r. M oss argues for the first time that his property

was sent to Utah. He did not raise this argument before the district court, and it is

therefore waived.




                                          -2-
      Accordingly, the judgment of the United States District Court for the

District of U tah is AFFIRM ED.

                                              Entered for the Court,


                                              M ichael W . M cConnell
                                              Circuit Judge




                                        -3-